His Honor;
JOHN ST. PAUL,
rendered the opinion and decree of the'Court as follows:
Under-the provisions of the Primary Election Law (Act 49 of 1906 as amended by Act 198 of 1912) the- provisions as to the promulgation, of. the result, of ,an election for parish officers differ from those as to the election of State officers.
By the very terms of the law the promulgation as to the latter is by publication in the official journal made by the Secretary of State within a given .delay;, As to. the former the promulgation results from the announcement made at a public session of the Parish ’Committee to be held on the day and at'the hour fixed by the Statute itself.
. This contest having been brought more than two days .after the announcement of the result made at the meeting *100of the Parish Committee comes too late. See Section 6 of Act 198 of 1912.
Opinion and decree, October 8th, 1912.
Judgment affirmed.